UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 19, 2011 (May 17, 2011) PLURISTEM THERAPEUTICS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 001-31392 98-0351734 (Commission File Number) (IRS Employer Identification No.) MATAM Advanced Technology Park Building No. 20 Haifa, Israel (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Pluristem Therapeutics Inc. (the “Company”), held its annual meeting of stockholders on May 17, 2011. Results of stockholder voting at the annual meeting are set forth below. PROPOSAL NO. 1 — ELECTION OF DIRECTORS. The stockholders elected the following individuals as Directors of the Company to hold office until the next annual meeting of shareholders and until their successors shall have been duly elected and qualified. Director Name For Against Abstain Broker Non-Votes Zami Aberman 0 Israel Ben-Yoram 0 Isaac Braun 0 Mark Germain 0 Hava Meretzki 0 Shai Pines 0 Nachum Rosman 0 Doron Shorrer 0 The results reported above are final voting results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLURISTEM THERAPEUTICS INC. Date: May 19, 2011 By: /s/ Yaky Yanay Name: Yaky Yanay Title: Chief Financial Officer 2
